                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                       Case No. 6:18-cv-1366-Orl-37TBS

BRUCE A. KWITNY; and DITECH
FINANCIAL, LLC,

      Defendants.
_____________________________________

                                         ORDER

       Plaintiff United States of America (“Government”) filed this action in response to

Defendant Bruce A. Kwitny’s failure to pay federal income taxes for the years 2006

through 2014. (See Doc. 1 (“Complaint”).) As a result of the delinquency, federal tax liens

in favor of the Government arose on the dates of assessment and attached to Mr. Kwitny’s

property and rights to property, including his property located at 1151 Rock Springs

Drive, Melbourne, Florida (“Subject Property”). (Id. ¶¶ 13–16.) Therefore, the

Government seeks to reduce to judgment Mr. Kwitny’s federal income tax liabilities and

to foreclose the federal tax liens attached to the Subject Property. (Id. at 5.) And because

Ditech Financial, LLC (“Ditech”) has a potential interest in the Subject Property based on

a mortgage lien, the Government joined it in this action. (Id. ¶ 7.)

       Mr. Kwitny failed to appear, so the Government successfully obtained an entry of

default against him. (Docs. 6, 9.) Now, the Government requests default judgment against

Mr. Kwitny. (See Doc. 14 (“Motion”).) On referral, U.S. Magistrate Judge Thomas B. Smith

                                            -1-
recommends that the Court grant the Motion, enter judgment for the unpaid federal taxes

(“Tax Liability Recommendation”), and direct the foreclosure sale of the Subject

Property (“Foreclosure Recommendation”). 1 (Doc. 15 (“R&R).)

       For the Tax Liability Recommendation, Magistrate Judge Smith found: (1) the well-

pled factual allegations in the Complaint establish that Mr. Kwitny failed to pay his

federal income taxes owed for tax years 2006–2014, as supported by certified copies of

“Certificate of Assessments, Payments, and Other Specified Matters”; (2) due to Mr.

Kwitny’s failure to appear, he cannot overcome the presumption that his tax liability was

properly assessed; and (3) the Government provided sufficient facts showing Plaintiff

owes $572,671.80 plus penalties and interest that continue to accrue. (Id. at 1–5.)

Therefore, Magistrate Judge Smith recommends the Court enter judgment for the

Government and against Mr. Kwitny in the amount of $572,671.80 “plus statutory

additions and post-judgment interest, pursuant to 28 U.S.C. § 1961(c)(1) and 26 U.S.C.

§§ 6621–22.” (Id. at 5 (quoting Doc. 14, p. 7).)

       For the Foreclosure Recommendation, Magistrate Judge Smith found that the tax

liens encumber the Subject Property and will continue to do so until Mr. Kwitny satisfies

his obligation or it becomes legally unenforceable. (Id. (citing Griswold v. United States,

59 F.3d 1571, 1575 (11th Cir. 1995); then citing 26 U.S.C. §§ 6321, 6322).) He also found

that Ditech’s superior mortgage lien on the Subject Property does not impede the




       1Ditech appeared in this case and filed a motion to dismiss. (See Docs. 4, 5.) After
Magistrate Judge Smith issued his R&R (Doc. 15), the Court denied Ditech’s motion
(Doc. 16), and Ditech filed its answer and affirmative defenses (Doc. 17).
                                              -2-
foreclosure sale because “the governing statute contemplates post-sale satisfaction of the

parties’ interests from the proceeds of sale.” (Id. (quoting Banner Grp. Corp. v. United

States, No. 6:06-cv-706-Orl-22KRS, 2008 WL 859037, at *1 (M.D. Fla. Jan. 7, 2008)).) So

Magistrate Judge Smith recommends that the Court order and schedule a foreclosure sale

of the Subject Property, with the net proceeds applied to the judgment as allowed by

26 U.S.C. § 7403(c).2 (Id.)

       The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Based on the procedural

posture of this case, the Court takes issue with only one portion of the R&R: Magistrate

Judge Smith’s Foreclosure Recommendation. 3 (Doc. 15, pp. 5–6.)

       As to the foreclosure of the Subject Property, the Government represented in the

Motion, which Magistrate Judge Smith relied on, that “[w]ith no other competing

claimants, the Court can now order the Subject Property sold to satisfy, in part, Kwitny’s

unpaid taxes.” (Doc. 14, p. 6 (citing cases).) But there are two problems with this assertion.




       2 More specifically, Magistrate Judge Smith recommends that the Court “direct the
foreclosure sale of the Property at public sale with the proceeds to be applied first to the
costs of sale, then to Ditech Financial, LLC’s note and mortgage, and the remainder to the
government’s judgment.” (Doc. 15, p. 6.)
       3 Magistrate Judge Smith also noted that although the Government requests costs

of this action in the Complaint (see Doc. 1, p. 5), the Government did not make that
demand in the Motion (see Doc. 14). (Doc. 15, p. 6.) Accordingly, he recommends that the
Court not award costs to the Government. (Id.) This finding is also adopted in this Order
along with the Tax Liability Recommendation.
                                             -3-
First, although the Government noted Ditech’s then-pending motion to dismiss, which

discussed Ditech’s superior interest in the Subject Property and challenged the

Government’s ability to foreclosure its liens on the property (see id. at 6 n.2; see also Doc. 5),

Ditech’s since-filed affirmative defense in this case further reveals that it is a competing

claimant. 4 (See Doc. 17, p. 2.) Second, the cases the Government cited in support of the

assertion that the Court can now order the sale of the Subject Property are distinguishable

because there the other parties with an interest in the property either defaulted or entered

into a stipulation with the Government regarding lien priority and the disbursement of

sale proceeds accordingly. (Doc. 14, pp. 6–7); see, e.g., United States v. Harris, No. 3:13-cv-

65-WS-EMT, 2014 WL 2153925, at *1 (N.D. Fla. Apr. 18, 2014) (granting a motion for

default judgment against all interest-holding defendants other than the non-defaulting

defendant that “entered into a stipulation with the United States regarding the priority

of its real property liens and the disbursement of sale proceeds according to that priority”

as well as ordering the sale of property); United States v. McHaffie, No. 1:07-cv-3012-CC,

2008 WL 5724293 (N.D. Ga. Dec. 29, 2008) (granting a motion for default judgment and

ordering foreclosure of the property after the United States entered into a stipulation with

the non-defaulting, interest-holding defendant regarding the sale of the property). 5 Not



       4 Ditech’s affirmative defense states, “Ditech asserts that the lien created by the
federal tax liability is not valid against any purchaser, holder of a security interest,
mechanic’s lienor, or judgment lien creditor who at the time of purchase did not have
actual notice or knowledge of the existence of such lien.” (Doc. 17, p. 2.)
       5 In one case cited by the Government, not all parties with an interest in the

property defaulted. See United States v. Cone, No. 8-13-cv-413-T-31DAB, 2013 WL 5739785
(M.D. Fla. Oct. 22, 2013). In Cone, the Court granted a motion for default judgment against
certain defendants named for having an interest in the property but did not immediately
                                               -4-
so here.

       Certainly 26 U.S.C. § 7403 provides the Court with discretion to order a foreclosure

sale of the subject property:

       The court shall, after the parties have been duly notified of the action,
       proceed to adjudicate all matters involved therein and finally determine the
       merits of all claims to and liens upon the property, and, in all cases where
       a claim or interest of the United States therein is established, may decree a
       sale of such property, by the proper officer of the court, and a distribution
       of the proceeds of such sale according to the findings of the court in respect
       to the interests of the parties and of the United States.

26 U.S.C. § 7403(c). But the Government has yet to seek resolution of the claims stemming

from Ditech’s interest in the property by way of stipulation or motion. As a result, Ditech

has not been able to defend its assertion that the tax liens are not valid against it and the

Court has not yet determined the merits of Ditech’s claims to and liens on the Subject

Property. See id. (“The court shall . . . adjudicate all matters involved therein and finally

determine the merits of all claims to and liens upon the property . . . .”).

       What is more, the record lacks information about Ditech’s interest in the Subject




order the sale of the property. See id. at *5. Instead, the Court stated that “upon entry of a
decree of sale in this action[, the property] shall be sold free and clear of the claims and
interests of [those defaulting defendants].” Id. The case then proceeded against the non-
defaulting defendants who claimed an interest in the property.
       In another case cited by the Government, the motion for default judgment
specifically discussed payment to the non-defaulting defendant from the proceeds of the
foreclosure sale and was entitled, “United States’ Motion for Default Judgment Against
Defendants . . . and for Foreclosure and Sale of Real Property,” giving the non-defaulting
defendant an opportunity to respond. See United States v. Ruetz, No. 6:08-cv-487-Orl-
31DAB, 2008 WL 4501839 (M.D. Fla. Aug. 22, 2018). But here the Government has failed
to discuss Ditech’s interest in the property or any future payment to it from proceeds of
the foreclosure sale. (See Doc. 14.) And unlike Ditech, the non-defaulting defendant in
Ruetz did not challenge the validity of the tax liability against it. (See Doc. 17, p. 2.)
                                             -5-
Property—other than that its interest is superior to that of the Government (see Doc. 10,

p. 5 n.2; see also Doc. 5)—including whether the mortgage is in default and what balance,

if any, remains. So the Court will not now order, as Magistrate Judge Smith recommends,

that there be a “foreclosure sale of the Property at public sale with the proceeds to be

applied first to the costs of sale, then to Ditech Financial, LLC’s note and mortgage, and

the remainder to the government’s judgment.” (See Doc. 15, p. 6); see also United State v.

Boyd, 246 F.2d 477, 481 (5th Cir. 1957) (“[I]f the Federal tax lien is junior to undisputed

prior liens which will exhaust the full value of the property, a decree of foreclosure would

be neither appropriate nor effective.”); cf. United States v. White, No. 5:09-cv-363-Oc-

10GRJ, 2010 WL 11623548, at *5 (M.D. Fla. Nov. 23, 2010) (“Absent any evidence of default

or legal authority to support the United States’ request, if the Court were to allow the sale

to go forward in the manner [with sale proceeds first to JP Morgan to satisfy the

mortgage], it would be tantamount to an order declaring the mortgage in default – an

issue that is not before the Court at this time”).

       Indeed, while Magistrate Judge Smith is correct that “[t]he governing statute

contemplates post-sale satisfaction of the parties’ interests from the proceeds of sale”

(Doc. 15, p. 5 (quoting Banner Grp. Corp., 2008 WL 859037, at *1))—meaning that Ditech’s

superior interest in the property does not necessarily preclude foreclosure and merely

dictates distribution of proceeds from the foreclosure sale—the Court declines to order a

foreclosure sale of the Subject Property by way of a motion for default judgment against

Mr. Kwitny when the claims of another interest-holder in the Subject Property have yet



                                             -6-
to be resolved. 6 This is not to say that the Government is not entitled to foreclose its tax

liens on the Subject Property; the Court simply will not permit it to do so on this record

without first addressing the interests and claims of the non-defaulting Defendant to this

action.

          Accordingly, it is ORDERED AND ADJUDGED as follows:

          1.   U.S. Magistrate Judge Thomas B. Smith’s Report and Recommendation

               (Doc. 15) is ADOPTED IN PART and REJECTED IN PART.

               a.    The Foreclosure Recommendation is REJECTED.

               b.    In all other respects, the R&R is ADOPTED, CONFIRMED, and

                     made a part of this Order.

          2.   The United States’ Motion for Entry of Default Judgment Against Bruce A.

               Kwitny (Doc. 14) is GRANTED IN PART AND DENIED IN PART.

               a.    The Motion is GRANTED to the extent that:

                     i.     The Clerk is DIRECTED to enter default judgment in favor of

                            the United States of America and against Defendant Bruce A.

                            Kwitny in the amount of $572,671.80,7 which shall accrue

                            interest as provided by law.

                     ii.    The Court finds that federal tax liens arose against Mr.



         In the Motion, the Government requests that the Court order that “the Subject
          6

Property be sold, free and clear of defaulted Defendant Bruce A. Kwitny’s purported
interests.” (Doc. 14, p. 7.) But this request in no way addresses Ditech’s interest in the
Subject Property, despite the Government conceding that Ditech holds a superior interest.
(See Doc. 10, p. 5 n.2)
       7 This is the amount Mr. Kwitny owed as of September 4, 2018. (See Doc. 14, p. 7.)


                                             -7-
                          Kwitny upon assessment of his unpaid federal income tax

                          liabilities and attached to the Subject Property.

            b.      In all other respects, the Motion is DENIED.

      DONE AND ORDERED in Chambers in Orlando, Florida, on February 8, 2019.




Copies to:
Counsel of Record
Pro Se Party




                                          -8-
